40 So.3d 919 (2010)
Allen Duane STINSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-923.
District Court of Appeal of Florida, Fifth District.
July 30, 2010.
Allen D. Stinson, Malone, pro se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
*920 PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the denial of a Florida Rule of Criminal Procedure 3.850 motion in case no. 2005-31895-CFAES, in the Circuit Court in and for Volusia County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
GRIFFIN, PALMER, and LAWSON, JJ., concur.